Citation Nr: 1706617	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1987 to August 1987.  Thereafter, the Veteran served in the Army National Guard of Virginia (National Guard) from August 1987 to February 1994, with periods of active duty for training (ACDUTRA) from August 19, 1989 to September 2, 1989, June 11, 1988 to July 2, 1988, and from August 1, 1992 to August 15, 1992.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from the May 2007 and June 2009 rating decisions of the RO in Roanoke, Virginia.  The May 2007 rating decision denied service connection for an anxiety disorder, a right knee condition, and sinusitis.  The June 2009 rating decision, in pertinent part, denied service connection for a back disability.

During a July 2010 travel Board hearing, the Veteran presented testimony relevant to the appeal at the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic file.

According to a May 2010 Report of Contact, the Veteran phoned the RO to express disagreement with the June 2009 rating decision denying service connection for a back disability.  Once this Report of Contact was reduced to writing, it constituted the Veteran's Notice of Disagreement (NOD) as to the issue of service connection for back disability.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (finding that hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  Although the RO had yet to issue a Statement of the Case (SOC) for this issue, the May 2010 NOD conferred jurisdiction to the Board over the claim for service connection for a back disability.  Accordingly, the Veteran's conditional testimony as to the back disability was taken at the July 2010 Board hearing, subject to the RO's readjudication of the claim in a subsequent SOC, and the Veteran's filing of a substantive appeal thereto.  In May 2012, the RO issued an SOC, which continued denial of service connection for a back disability.  In July 2012, the Veteran filed a substantive appeal, via VA Form 9, in which the Veteran requested a travel Board hearing at a local VA office; however, a travel Board hearing as to the issue of service connection for a back disability was previously held in July 2010, and neither the Veteran nor representative has provided good cause as to why a new hearing might be needed.  Further, in this case, the focus of the issues on appeal have not evolved (namely, establishing an in-service event or injury during active service), nor has this case been remanded to the Board from the United States Court of Appeals for Veterans Claims (Court); thus, the Veteran is not entitled to another Board hearing under 38 U.S.C.A. § 7107(b) (West 2014).  See Cook v. Snyder, No. 15-0873, 2017 WL 405830 at *8-10 (Vet. App., Jan. 31, 2017).

As stated above, the Board's February 2011 decision remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's February 2011 remand instructed the AOJ to issue an SOC as to the issue of service connection for a back disability, and to obtain private treatment records, additional service personnel records, and records from the Social Security Administration (SSA).  Per the Board's remand directives, an SOC was issued in May 2012 denying service connection for a back disability, which has been associated with the record.  Private treatment records, service personnel records, and SSA records have also been obtained and associated with the record.  The Board finds that the February 2011 remand orders were complied with, and the matter has been properly returned to the Board for appellate consideration.
In order to encompass all claimed symptoms of disability, the Board has broadened and reframed one of the issues on appeal to entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with anxiety disorder and depressive disorder.

2.	The current anxiety disorder and depressive disorder are not related to service.

3.	The Veteran does not have a current diagnosis of sinusitis. 

4.	The Veteran is currently diagnosed with chondromalacia in the right knee (right knee disability).

5.	The current chondromalacia in the right knee is not the result of an injury sustained in, or otherwise etiologically related to, any period of ACDUTRA or inactive duty for training (INACDUTRA).

6.	The Veteran is currently diagnosed with lumbosacral spinal stenosis, lumbosacral foraminal stenosis, and lumbosacral degenerative disc disease (back disability).

7.	The current lumbosacral spinal stenosis, lumbosacral foraminal stenosis, and lumbosacral degenerative disc disease are not the result of an injury sustained in, or otherwise etiologically related to, active military service or any period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.	The criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.	The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.	The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

4.	The criteria for service connection for a back disability, including as claimed as due to a right knee disability, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in November 2006, prior to adjudication in May 2007 that denied service connection for anxiety disorder, a right knee disability, and sinusitis, and informed the Veteran of the evidence needed to support a service connection claim.  The RO also provided notice to the Veteran in October 2008, prior to adjudication in June 2009 that denied service connection for a back disability.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records that include National Guard personnel records, private treatment records, SSA records, lay statements, and the transcript from the July 2010 Board hearing.

A medical examination or opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

As discussed below, regarding the claim for service connection for an acquired psychiatric disorder, the Board finds that the weight of the evidence shows that the Veteran's acquired psychiatric disorder did not have its onset during service, and is not otherwise related to service.  Regarding the claim for service connection for sinusitis, the Board finds below that the Veteran does not have a current diagnosis of sinusitis.  Additionally, the Board's decision below finds that the weight of the evidence shows the Veteran did not injure the right knee or back during any period of active service, to include periods of ACDUTRA or INACDUTRA; therefore, there is no in-service injury to which any current knee or back disability could be related.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  

Based on the foregoing, the Board finds that the competent medical evidence of record is sufficient to decide the issues of service connection for an acquired psychiatric disorder, sinusitis, a right knee disability, and a back disability, and no VA examinations are necessary to render a decision on these issues.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal. 




Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

The Veteran is currently diagnosed with anxiety and depressive disorders (not manifested by psychosis), chondromalacia in the right knee, lumbosacral spinal stenosis, lumbosacral foraminal stenosis, and lumbosacral degenerative disc disease, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 447-78.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for an Acquired Psychiatric Disorder, to Include Anxiety Disorder and Depressive Disorder

The Veteran contends that an anxiety disorder had its onset during military service with the United States Army.  In an August 2013 statement, the Veteran described having an anxiety attack in an orderly room during military service when a drill sergeant called the Veteran over to retrieve a letter that had arrived in the mail.  The Veteran observed the letter had already been opened, causing the Veteran to have an anxiety attack, run out of the orderly room, jump off a loading dock, injuring the right knee upon landing so badly that the pain almost caused the Veteran to fall to the ground.  Nonetheless, the Veteran reports not seeking treatment for the anxiety attack or the injured knee, but instead taking pain relievers regularly for a week.
Additionally, during the July 2010 Board hearing, the Veteran testified to experiencing anxiety during military service, which anxiety the Veteran believed manifested in a week-long episode of chest pains in March 1987.  The Veteran testified that he sought treatment for the chest pains during service, but that the service examiner did not indicate the chest pains were related to an anxiety disorder.  The Veteran further testified that the anxiety was the result of basic military training that occurred in a gas chamber and also in a hand grenade pit.  The Veteran testified to seeking treatment with a private provider for the anxiety disorder shortly after leaving service in 1991.

At the outset, the Board finds that the Veteran does have current diagnoses of anxiety disorder and depressive disorder.  A February 2000 private treatment record from Dr. D.R. reflects the Veteran complained of nervousness and panic attacks, which was diagnosed as an anxiety disorder.  An October 2008 private treatment record from Dr. P.H. shows the Veteran was diagnosed with depressive disorder.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current anxiety and depressive disorders did not have their onset during, and were not otherwise caused by, military service.  

At the July 2010 Board hearing, the Veteran testified that he believed a March 1987 service treatment record should have indicated complaints or symptoms of anxiety attendant to the week-long episode of chest pain; however, service treatment records do not reflect any history, complaints, treatment, or diagnosis of an anxiety disorder, or any other psychiatric disorder.  The March 1987 service treatment record reflects the Veteran complained of episodes of chest pains for one week, that lasted 10 to 15 minutes each time, and were present upon waking up in the morning and also during physical training.  The medical examiner's assessment was that the Veteran was experiencing chest wall pain.  The March 1987 service treatment record does not indicate any complaints of anxiety, or that the chest wall pain may have been a symptom of, or was otherwise related to, anxiety.  As more fully discussed below, service treatment records from the Veteran's time in the U.S. Army and National Guard also do not show any complaints, symptoms, diagnosis, or treatment of any knee injuries, or otherwise note any past injury to the right knee from when the Veteran jumped off a loading dock following an anxiety attack.

After entering into the National Guard, the Veteran underwent a periodic examination in May 1991.  During the May 1991 examination, the Veteran was found to be psychiatrically normal.  On the corresponding Report of Medical History, the Veteran denied symptoms of shortness of breath, pain or pressure in the chest, depression or excessive worry, and nervous trouble.  

The Veteran also testified at the July 2010 Board hearing to first being diagnosed with an anxiety disorder in 1991 shortly after service separation, and that Dr. D.R. began treating the anxiety disorder in 1995.  As noted above, the Veteran was not diagnosed with an anxiety disorder until February 2000, nearly 13 years after military service.  The earliest indication in the record of any signs or symptoms of anxiety appears in an October 1999 private treatment record from Dr. D.R. that reflects the Veteran's positive response to a history of a nervous disorder.  Thus, the Board finds that the Veteran's reported history of anxiety in service and diagnosis shortly after service separation is inconsistent with, and outweighed by, other lay and contemporaneous medical evidence of record, so is not credible.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's anxiety and depressive disorders were not caused by an in-service event or injury, did not have their onset during service, and are not otherwise related to military service.  

The Board has considered the Veteran's assertions made at the July 2010 Board hearing that the week-long episode of chest pains reflected in the March 1987 service treatment records were a symptom of the current anxiety disorder.  In support of this assertion, the Veteran pointed to an April 1987 letter from the Veteran's uncle, in which the uncle had written the Veteran during military service, having learned from a family member about the Veteran's chest pains.  This same uncle also submitted a lay statement in May 2011, which stated observations of the Veteran's symptoms of chest pains, shortness of breath, and hypertension while the Veteran was mowing the yard on an unspecified occasion.  The uncle also asserted that the Veteran had these symptoms "years ago" when they worked together on the road.  Both the uncle's April 1987 letter and May 2011 lay statement support the contention that the Veteran experienced chest pains during military service and thereafter, but are not probative in demonstrating that the in-service chest pains were a symptom of the current anxiety and depressive disorders as neither discusses the chest pains in relation to any psychiatric disorders, and ultimately, the uncle is a lay person and not competent to opine as to the relationship, if any, between the in-service chest pains and the Veteran's current psychiatric disorders.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) ("[posttraumatic stress disorder (PTSD)] is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons, 23 Vet. App. at 6 (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").

The record also contains a March 2011 private treatment record from Dr. W.B., which reflects the Veteran reported episodes of anxiety and panic that the Veteran believed were associated at times with episodes of chest pain and arm pain, and that  the Veteran then produced what was described as a VA treatment record from 1987 when the Veteran was seen for chest pains, for which the Veteran expressed a desire to get a service-connected disability.  The March 2011 private treatment record only contains the Veteran's assertions that the anxiety and panic spells are sometimes associated with chest and arm pain, but does not reflect any notes indicating 
Dr. W.B.'s medical assessment or opinion regarding the Veteran's assertions, or even if the chest pains the Veteran reported at the time of the March 2011 visit were the same as the chest wall pain experienced during military service, so is not sufficient to establish the etiology of the chest wall pain that occurred in service.  The evidence of record does not contain any other competent medical evidence that might establish the in-service chest pains were a symptom or manifestation of the Veteran's current psychiatric disorders.

Although the Veteran has asserted that the currently diagnosed anxiety disorder is causally related to service and manifested in the chest pains documented in the March 1967 service treatment records, he is a lay person and, under the facts of this particular case, which include documentation of contemporaneous in-service chest pain symptoms and treatment, unaccompanied by psychiatric complaints or symptoms, and contemporaneous physical diagnosis of chest wall pain, the Veteran's own negatively reported history after service separation, and the normal medical examination after service separation in May 1991, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the relationship between the currently diagnosed anxiety and depressive disorders and the chest pains experienced in service.  The etiology of the Veteran's psychiatric disorders and their manifestation in chest pains are a complex psychiatric and medical etiological question dealing with psychiatry and the cardiovascular system, and these multiple disorders are diagnosed primarily on clinical findings, psychiatric and physiological testing, in addition to symptoms such as anxiety and chest pain.  Thus, while the Veteran is competent to relate anxiety and chest pain that he experienced at any time, under the facts of this case, he is not competent to opine as to whether there is a link between the current anxiety and depressive disorders and the chest pains experienced during active service.  See Young, 766 F.3d at 1353 ("Because of the complexity of PTSD, the application of careful clinical judgment is necessary to identify and describe the relationship between past events and current symptoms" quoting Veterans Administration, DEP'T OF VETERANS BENEFITS (DVB) CIRCULAR 21-86-10, Post-Traumatic Stress Disorder (Sept. 4, 1986)); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing the complexity of a nexus between a psychiatric disorder and a physical disorder).

Finally, the Board notes that during the July 2010 Board hearing the Veteran suggested having also been diagnosed with a mood disorder, a personality disorder, and PTSD.  Upon review of the evidence of record, a September 2009 private treatment record contains notes of initial assessments of mood disorder and personality disorder, and a July 2010 private treatment record obtained from SSA reflects notes of possible bipolar disorder; however, the record does not show that the Veteran has confirmed diagnoses for any of these psychiatric disorders.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disorders and the chest pains experienced in service, and does not demonstrate that the current psychiatric disorders are otherwise related to active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sinusitis

The Veteran asserts having sinusitis as a result of military service.  Specifically, during the July 2010 Board hearing, the Veteran testified to training in a gas chamber during basic military training, and that exposure to the nerve gas in the gas chamber caused sinus problems.  The Veteran also testified to having excessive mucus and nausea that caused the Veteran to feel very sick after training in the gas chamber when walking to the mess hall.  In December 2006, the Veteran submitted a Radiation Risk Activity Information Sheet asserting exposure to chemical and biological warfare in May 1987 during basic training, for which the Veteran received treatment.  In a May 2011 statement, the Veteran stated that this incident is one that should have been documented in service.

During the July 2010 Board hearing, the Veteran also testified to seeking treatment for sinusitis after leaving military service from Dr. D.R. in 1991, at which time the Veteran was prescribed "quite a few different drugs for sinusitis."  The Veteran testified to having a bad cold with head and chest congestion very often, and visiting Dr. D.R. quite frequently for sinusitis, while also taking over-the-counter sinus and allergy medication.

Nonetheless, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for chronic or recurrent sinusitis, and the record does not reflect a diagnosis for sinusitis at any time.

Service treatment records do not reflect any in-service complaints, symptoms, diagnosis, or treatment of sinusitis.  During a May 1991 routine examination, the Veteran's sinuses were found to be normal, and on the corresponding Report of Medical History, the Veteran denied symptoms of sinusitis, ear, nose, or throat trouble, and chronic or frequent colds.

Post-service private treatment records from Dr. P.L. reflect the Veteran complained of a cold in December 1990, with symptoms of a sore throat, head congestion, and a productive cough for the past five days.  Dr. P.L.'s impression of the Veteran's symptoms was sinusitis or pharyngitis, but the Veteran was not diagnosed with either at that time.  A May 2000 private treatment record from Dr. D.R. shows the Veteran complained of pain in the left ear, at which time the Veteran reported taking Allegra for a sinus infection.  The Veteran was diagnosed with acute serous otitis media in the left ear at this time.  Other private treatment records contain numerous notes of the Veteran's history of sinus drainage due to seasonal allergies, but none reflect a diagnosis of sinusitis.

Further, the evidence of record does not corroborate the Veteran's assertions of being exposed to either nerve gas or chemical and/or biological warfare as a part of basic military training.  Although the Veteran stated being treated in service for such exposure, service treatment records do not reflect any complaints, symptoms or treatment for exposure to nerve gas, chemical, and/or biological warfare.  Additionally, the Veteran's claim that exposure to nerve gas, chemical and/or biological warfare during basic military training caused sinus problems is inconsistent with, and outweighed by, more contemporaneous medical evidence of record, namely, the May 1991 Report of Medical Examination where the sinuses were found to be normal and the corresponding Report of Medical History where the Veteran denied symptoms of sinusitis, and ear, nose, or throat trouble.

For the reasons discussed above, the Board finds that the weight of the evidence, both lay and medical, demonstrates that the Veteran does not have a current diagnosis of sinusitis.  As the preponderance of the evidence is against service connection for sinusitis, the claim must be denied, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for a Right Knee Disability

Throughout the course of this appeal, the Veteran has contended that the current right knee disability is the result of injuries sustained during a period of ACDUTRA in Panama.  During the July 2010 Board hearing, the Veteran testified to two incidents that occurred in Panama, which caused the current right knee disability.  First, the Veteran testified to falling off a log and into a river during training in Panama.  The Veteran testified the other incident also occurred during training in Panama when a wooden bridge collapsed and required the Veteran to traverse a steep ravine and cross a deep river instead; while taking this alternate route, the Veteran twisted the right knee and fell into the river, and the Veteran began experiencing knee problems at that time.  The Veteran testified to receiving treatment from a medic in Battalion Aid immediately after injuring the right knee, and was subsequently placed on restricted duty for approximately three or four days, but no longer than a week, which the Veteran spent resting in the barracks.  Finally, the Veteran testified to seeking treatment for the right knee disability with Dr. D.R. immediately upon returning from Panama in July 1988.

The Board first finds that the Veteran has a current diagnosis of a right knee disability.  While private treatment records reflect the Veteran sought treatment for pain in the right knee as early as June 1992, the earliest diagnosis of a right knee disability appears in an October 2009 private treatment record, which reflects the Veteran was diagnosed with chondromalacia in the right knee at that time.

After review of all the evidence, the Board finds that the weight of the evidence shows that the current right knee disability was not incurred during a period of active duty, ACDUTRA, or INACDUTRA.  In May 2011 and August 2013 lay statements, as well as during the July 2010 Board hearing, the Veteran stated that the current right knee disability was caused by injuries sustained during active duty training in Panama.  Review of the National Guard service records shows that the Veteran was in Panama from June 11, 1988 to July 2, 1988.  Service treatment records during active service in the U.S. Army and during ACDUTRA and INACDUTRA service with the National Guard do not reflect any complaints or treatment for any injuries to the right knee, or diagnosis of a right knee disability.  
During the Veteran's testimony at the July 2010 Board hearing, the Veteran suggested that perhaps National Guard service treatment records during the time in Panama were either missing or medical complaints were not properly recorded, which would explain the lack of evidence corroborating that right knee injuries were sustained during ACDUTRA in Panama.  On the contrary, service treatment records show that on June 16, 1988,  while in Panama, the Veteran complained of, and sought treatment for, pain in the left index finger.  The medical examiner observed the left index finger to be somewhat stiff with some pain, but without swelling or discoloration.  The service examiner's assessment was that the Veteran had a jammed index finger, which was treated with aspirin and a finger splint, and the Veteran was placed on light duty for 24 hours thereafter.  Thus, the evidence of record does not indicate that service treatment records from Panama are missing.  

Further, the record also does not demonstrate that medical treatment sought in Panama, such as the asserted right knee injuries, were not properly recorded.  Given that treatment for the Veteran's jammed index finger, which warranted light duty for only 24 hours, was properly documented, would suggest that the alleged right knee injuries, for which the Veteran alleged having been placed on restricted duty for at least three to four days, would also have been similarly documented as both are orthopedic injuries that involve restricted or light duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Subsequent to the training in Panama, the Veteran underwent a routine examination in May 1991.  In the May 1991 Report of Medical Examination, the Veteran's feet, lower extremities and other musculoskeletal systems were found to be normal.  On the corresponding May 1991 Report of Medical History, the Veteran denied symptoms of swollen or painful joints, foot trouble or a "trick" or locked knee.

A June 2, 1992 private treatment record from Dr. P.L. reflects the Veteran complained about stiffness that developed in the right knee after working on a shed all day the day before.  The Veteran was observed to have edema at the patella and pain over the medial collateral ligament.  The private examiner's impression was that the Veteran had patellar tendonitis at the knee, but did not provide a diagnosis at that time.  National Guard service records reflect that the Veteran was on INACDUTRA service from June 5, 1992 to June 7, 1992, and that this injury to the right knee did not occur during a period of INACDUTRA.

After discharge from the Army National Guard, the Veteran underwent an X-ray of the right knee.  An August 2008 private treatment record from Dr. K.H. reflects an X-ray of the right knee did not reveal any evidence of fracture, malalignment, or joint effusion, and joint spaces were observed to be preserved.  Although the Veteran was diagnosed with chondromalacia in the right knee in October 2009, a July 2010 private treatment record from Dr. R.G. reflects an X-ray of the right knee remained negative for any findings.

Upon consideration of the all the evidence of record, both lay and medical, the Board finds that the weight of the evidence shows that a right knee injury did not occur during a period of ACDUTRA or INACDUTRA.  National Guard service treatment records do not reflect any complaints or treatment for the right knee injuries the Veteran asserts occurred during a period of ACDUTRA in Panama in June 1988.  The Board additionally finds that the record does not indicate that the Veteran's current right knee disability is related to any other period of active service.  The Veteran's service treatment records while on active duty from February 1987 to August 1987, or during any period of ACDUTRA or INACDUTRA, do not indicate any other injury or event that involved the right knee, nor has the Veteran asserted any other injury occurred other than the injuries in Panama in June 1988.  As stated above, a periodic examination in May 1991 found the Veteran to have a clinically normal musculoskeletal system, and the Veteran also denied any symptoms or problems associated with the right knee at that time.  Finally, X-ray imaging studies done in August 2008 and July 2010 revealed no evidence of any disability in the right knee.

For the reasons discussed above, the Board finds that the weight of the competent and credible evidence demonstrates that the right knee disability was not incurred in or otherwise caused by active service, as the evidence does not show an in-service injury or disease.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Back Disability

The Veteran generally contends that the current back disability is the result of active service, or alternatively, caused by the right knee disability.  During the July 2010 Board hearing, the Veteran testified that the right knee disability resulted in a sideways gait, causing an unusual strain on the back, which resulted in the current back disability.  The Veteran also testified that there were no back injuries since military service and since discharge from the National Guard.

The Board finds that the Veteran has a currently diagnosed back disability.  The earliest indication in the record of a diagnosed back disability appears in an October 2008 private treatment record from Dr. P.H., which indicated a diagnosis of a back disorder, not otherwise specified.  A November 2012 private treatment record from Dr. D.G. reflects current diagnoses of lumbosacral spinal stenosis, lumbosacral foraminal stenosis, and lumbosacral degenerative disc disease.

As discussed above, the Board has found that the Veteran's right knee disability was not incurred during a period of active service so is denying service connection for a right knee disability; therefore, the Veteran is unable to receive service connection on a secondary basis for a back disorder, claimed as due to the right knee disability.  As disposition of this appeal relating to a theory of secondary service connection is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board further finds that service connection for a back disability must be denied on a direct basis as well.  While the record establishes a current back disability is present, the Veteran has not asserted, and the evidence of record does not suggest, that the Veteran sustained any injuries to the back while on active duty.  Service treatment records do not contain any complaints of back pain or otherwise reflect any event or injury that might have caused the current back disability.  Further, the May 1991 periodic examination report reflects the Veteran's spine was found to be clinically normal, and the Veteran also denied having recurrent back pain on the corresponding Report of Medical History at that time.

Although the Veteran testified at the July 2010 Board hearing that there were no back injuries sustained since separation from active military service or since discharge from the National Guard, a July 2010 private treatment record from Dr. D.B. obtained from SSA shows otherwise.  The July 2010 private treatment record reflects the Veteran reported having low back pain since 1997 when working as a truck driver.  The Veteran conveyed that in 1999 and after separation from service, someone hit him with a pipe wrench on the back of the head and that the Veteran had experienced some neck and back pain ever since then.  Therefore, the Board finds that the Veteran's July 2010 testimony regarding the cause of the current back disability is outweighed by more contemporaneous history provided the Veteran and medical findings, so is not credible.

For the reasons discussed above, the Board finds that the weight of the competent and credible evidence demonstrates that the back disability was not incurred in, or otherwise caused by, active service.  The evidence does not show an in-service event or injury that resulted in the current back disability, and as the right knee 

disability is not service-connected, there is no legal basis for secondary service connection under 38 C.F.R. § 3.310.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for anxiety and depression is denied.

Service connection for sinusitis is denied.

Service connection for a right knee disability is denied.

Service connection for a back disability is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


